Name: Commission Regulation (EEC) No 642/88 of 9 March 1988 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10. 3. 88 Official Journal of the European Communities No L 64/21 COMMISSION REGULATION (EEC) No 642/88 of 9 March 1988 fixing the amount of the subsidy on oil seeds subsidy at present in force should be altered to the amount set out in the Annexes hereto ; Whereas, in the absence of the target price for the 1988/89 marketing year for colza and rape seed, the abatement of the subsidy from the system of maximum guaranteed quantities, the amount of the subsidy in the case of advance fixing for this period for colza and rape seed has been obtainable only provisionally on the basis of the target price and the abatement of the subsidy for the marketing year 1987/88 ; whereas this amount may, therefore, be applied on a temporary basis and should be confirmed or replaced when die indicative prices of the 1988/89 marketing year are known, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3994/87 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 594/88 (&lt;), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 1869/87 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the target price and the monthly increments in the target price for colza, rape and sunflower seed for the 1987/88 marketing year have been fixed in Council Regu ­ lations (EEC) No 1917/87 O and (EEC) No 1918/87 (8) ; Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 4018/87 Q, as last amended by Regulation (EEC) No 547/88 (10) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 4018/87 to the infor ­ mation known to the Commission that the amount of the Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (u) shall be as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (,2) shall be as shown in Annex III to this Regulation for sunflower seed harvested in Spain. 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (!3) for sunflower seed harvested and processed in Portugal is fixed in Annex III . 4. However, the amount of the subsidy in the case of advance fixing for the 1988/89 marketing year for colza and rape will be confirmed or replaced as from 10 March 1988 to take into account the target price, and where appropriate, the effects of the application of the system of maximum guaranteed quantities for colza and rape seed. ( ¢) OJ No 172, 30. 9 . 1966, p. 3025/66. Article 2 This Regulation shall enter into force on 10 March 1988 . O OJ No L 377, 31 . 12. 1987, p. 30. 0 OJ No L 164, 24. 6. 1985, p. 11 . 0 OJ No L 59, 4. 3 . 1988, p. 8. O OJ No L 167, 25. 7. 1972, p. 9 . (j OJ No L 176, 1 . 7. 1987, p. 30. O OJ No L 183, 3 . 7. 1987, p. 14. M OJ No L 183, 3 . 7. 1987, p. 16. (") OJ No L 266, 28. 9 . 1983, p. 1 . (,2) OJ No L 53, 1 . 3. 1986, p. 47. (,3) OJ No L 183, 3 . 7. 1987, p. 18 . O OJ No L 378, 31 . 12. 1987, p. 27. (1#) OJ No L 54, 1 . 3 . 1988, p. 21 . No L 64/22 Official Journal of the European Communities 10. 3. 88 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 March 1988. i For the Commission Frans ANDRIESSEN Vice-President ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kilograms) Current 3 1st period 4 2nd period 5 3rd period 6 4th period 7 5th period (') 8 1 . Gross aids (ECU):  Spain 0,000 0,000 0,000 0,000 0,000 0,000  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 22,675 23,491 23,606 23,785 20,804 21,223 2. Final aids : \ 1 \ (a) Seed harvested and processed in : \ \ \  Federal Republic of Germany (DM)  Netherlands (Fl) 55.22 61.23 57,14 63,40 57,45 63,72 57,97 6430 49,57 55,77 50,86 57,18  BLEU (Bfrs/Lfrs) * 1 086,18 1 125,49 1 130,96 1 138,94 995,60 1 010,91  France (FF) 163,20 169,46 169,94 170,85 148,48 152,51  Denmark (Dkr) 195,58 202,80 203,75 20535 179,22 181,12  Ireland ( £ Irl) 18,138 18,834 18,914 19,037 16,550 16,834  United Kingdom ( £) 12^23 13,507 13,550 13,688 11,709 11,901  Italy (Lit) 34 511 35 854 35 869 35 995 31 210 31 722  Greece (Dr) 1 930,55 2 032,96 2 022,15 2 020,63 1 625,40 1 633,04 (b) Seed harvested in Spain and processed : \ \ \  ¢ in Spain (Pta) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Pta) 3 417,31 , 3 544,14 3 531,38 3 546,91 3 086,21 3 149,81 (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 4 365,40 4 507,20 4 518,08 4 505,85 3 989,54 4 023,40 (!) Subject in the case of advance fixing for the 1988/89 marketing year to the adoption of prices and related measures for that marketing year. 10. 3. 88 Official Journal of the European Communities No L 64/23 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kilograms) Current 3 1st period 4 2nd period 5 3rd period 6 4th period 7 5th period (') 8 1 . Gross aids (ECU) : \  Spain 2,500 2,500 2,500 2,500 2,500 2,500  Portugal 2,500 2,500 2,500 2,500 2,500 2,500  Other Member States 25,175 25,991 26,106 26,285 23,304 23,723 2. Final aids : \ \ I (a) Seed harvested and processed in : \ \ \  Federal Republic of Germany \ IlIl ||| (DM) , 61,19 63,10 63,41 63,93 55,47 56,76  Netherlands (Fl) 67,92 70,09 70,40 70,99 62,39 63,79  BLEU (Bfrs/Lfrs) 1 206,34 1 245,66 1 251,12 1 259,10 1 115,76 1 131,08  France (FF) 181,89 188,15 188,63 189,54 167,17 171,20  Denmark (Dkr) 217,47 224,68 225,64 227,24 201,11 203,01  Ireland ( £ Irl) 20,216 20,912 20,993 21,116 18,629 18,913  United Kingdom ( £) 14,563 15,147 15,190 15,328 13,349 . 13,542  Italy (Lit) 38 503 39 847 39 861 39 987 35 202 35 715  Greece (Dr) 2 251,40 2 353,81 2 343,00 2 341,48 1 946,25 1 953,89 (b) Seed harvested in Spain and processed :  in Spain (Pta) 385,53 385,53 385,53 385,53 385,53 385,53  in another Member State (Pta) 3 802,84 3 929,67 3 916,91 3 932,44 3 471,74 3 535,34 (c) Seed harvested in Portugal and processed : \  in Portugal (Esc) 429,31 429,31 429,31 429,31 429,31 429,31  in another Member State (Esc) 4 794,71 4 936,51 4 947,39 4 935,16 4 418,85 4 452,71 (') Subject in the case of advance fixing for the 1988/89 marketing year to the adoption of - prices and related measures for that marketing year. No L 64/24 Official Journal of the European Communities 10. 3. 88 ANNEX III Aids to sunflower seed &lt; (amounts per 100 kilograms) Current 3 1st period 4 2nd period 5 3rd period 6 4th period 7 1 . Gross aids (ECU):  Spain 3,440 3,440 3,440 3,440 3,440  Portugal 0,000 0,000 0,000 0,000 0,000  Other Member States 33,427 33,827 34,009 33,864 33,218 2. Final aids : II \ II (a) Seed harvested and processed in (') :  Federal Republic of Germany (DM) 80,92 81,88 82,35 82,12 80,63  Netherlands (Fl) 90,01 91,08 91,58 91,32 89,62  BLEU (Bfrs/Lfrs) 1 602,82 1 622,03 1 630,72 1 622,99 1 591,77  France (FF) 243,31 246,27 247,23 245,54 240,44  Denmark (Dkr) 289,59 293,07 294,62 293,32 287,55  Ireland ( £ Irl) 27,046 27,375 27,511 27,348 26,782  United Kingdom ( £) 19,893 20,147 20,233 20,121 19,622  Italy (Lit) 51 608 52 237 52 348 51 904 50 794  Greece (Dr) 3 268,15 3 286,47 3 283,08 3 217,06 3 093,68 (b) Seed harvested in Spain and processed : 1  in Spain (Pta) 530,49 530,49 530,49 530,49 530,49  in another Member State (Pta) 3 883,81 3 945,32 3 939,65 3 902,22 3 799,41 (c) Seed harvested in Portugal and processed : \  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00  in Spain (Esc) 6 620,87 6 683,61 6 706,23 6 625,74 6 497,00  in another Member State (Esc) 6 429,23 6 490,16 6 512,13 6 433,96 6 308,95 3. Compensatory aids : IIIII ||I  in Spain (Pta) 3 834,22 3 900,15 3 897,22 3 859,79 3 756,99 4. Special aid ; \ \\ Il  in Portugal (Esc) 6 429,23 6 490,16 6 512,13 6 433,96 6 308,95 (') For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,029807. ANNEX IV Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when die latter is a country other than the country of production (value of 1 ECU) Current 3 1st period 4 2nd period 5 3rd period 6 4th period 7 5th period 8 DM 2,067410 2,062610 2,057910 2,050510 2,050510 2,037890 Fl 2,323080 2,319100 2,314930 2,311860 2,311860 2,297100 Bfrs/Lfrs 43,221000 43,220700 43,216800 43,232000 43,232000 43,174100 FF 6,998600 7,006670 7,015410 7,031170 7,031170 7,063820 Dkr 7,898260 7,914450 7,931590 7,951390 7,951390 7,997370 £Irl 0,774807 0,775824 0,776832 0,778595 0,778595 0,782307 £ 0,685542 0,687206 0,688848 0,691028 0,691028 0,695554 Lit 1 525,30 1 530,84 1 536,25 1 542,73 1 542,73 1 557,99 Dr 165,75000 167,44900 -169,14200 171,13500 171,13500 176,78100 Esc 169,68500 ' 171,12900 172,41800 1 73,96000 173,96000 176,80600 Pta 138,76300 139,35800 139,87600 140,47600 140,47600 141,93600